Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 1 of 32 Page ID #:464



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.         CV 18-9276 DMG (PLAx)                                            Date      August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                  Page     1 of 32
         Security, et al.

   Present: The Honorable            DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                     KANE TIEN                                                      NOT REPORTED
                     Deputy Clerk                                                    Court Reporter

       Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
                None Present                                                         None Present

  Proceedings: IN CHAMBERS - ORDER RE DEFENDANTS’ MOTIONS TO DISMISS
               [39] [44]

         On March 22, 2019, Plaintiff Claudia Sarahi Rueda Vidal filed a First Amended Complaint
  (“FAC”) against the following Defendants: U.S. Department of Homeland Security (“DHS”); U.S.
  Citizenship and Immigration Services (“USCIS”); U.S. Immigration and Customs Enforcement
  (“ICE”); U.S. Customs and Border Protection (“CBP”); U.S. Border Patrol (“USBP”); Lee Francis
  Cissna, Director of USCIS, in his official capacity; Kathy A. Baran Director of USCIS California
  Service Center, in her official capacity; Andrew K. Bolton; Daniel Brightman; and Doe Defendants
  1–10.1 [Doc. # 35.]

           The FAC alleges the following eight causes of action: (1) Administrative Procedure Act
  (“APA”)—Arbitrary and Capricious Action against all of the Federal Agency Defendants except
  CBP and USBP; (2) APA—Unconstitutional Action against all of the Federal Agency Defendants
  except CBP and USBP; (3) a claim pursuant to Bivens v. Six Unknown Named Agents of Fed.
  Bureau of Narcotics, 403 U.S. 388 (1971), under the Fourth Amendment for unlawful seizure and
  arrest against the Individual Defendants; (4) a Bivens claim under the Fifth Amendment’s due
  process clause against certain Doe Defendants; (5) a Bivens claim under the First Amendment for
  retaliatory seizure and arrest against the Individual Defendants; (6) a Bivens First Amendment
  retaliation claim against certain Doe Defendants; (7) a Bivens claim under the Fifth Amendment’s
  equal protection principles against certain Doe Defendants; and (8) a declaratory relief claim
  against all Defendants. See FAC at 32–49 [Doc. # 35].2 At bottom, Plaintiff’s claims arise out of
  two alleged actions by government officials: (1) the unlawful and retaliatory seizure, search, and
  arrest of Plaintiff, and (2) the unlawful and retaliatory denial of Plaintiff’s application for Deferred
  Action for Childhood Arrivals (“DACA”) status. See id. at 1.

           1
           The first seven Defendants are referred to herein as the “Federal Agency Defendants,” whereas Bolton and
  Brightman are referred to as “the Individual Defendants.”
           2
               All page references herein are to page numbers inserted by the CM/ECF system.

   CV-90                                    CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 2 of 32 Page ID #:465



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.        CV 18-9276 DMG (PLAx)                                                 Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                       Page      2 of 32
         Security, et al.

          On April 12, 2019, the Federal Agency Defendants filed a motion to dismiss (“MTD”) for
  lack of subject matter jurisdiction and failure to state a claim. [Doc. # 39.] On June 7, 2019, the
  Individual Defendants also filed an MTD for lack of subject matter jurisdiction and failure to state
  a claim. [Doc. # 44.] Both motions have since been fully briefed. [Doc. ## 41, 42, 45, 46.] For
  the reasons discussed in this Order, the Court GRANTS IN PART and DENIES IN PART the
  Federal Agency Defendants’ MTD and GRANTS IN PART and DENIES IN PART the
  Individual Defendants’ MTD, without leave to amend.

                                                  I.
                                     REQUEST FOR JUDICIAL NOTICE

          The Federal Agency Defendants request that the Court take judicial notice of the following:
  (1) DACA Memo, (2) Public DACA FAQ, (3) DACA SOP, (4) Form I-821D Instructions,
  (5) USCIS Internal DACA FAQ, (6) DACA Rescission Memo, (7) Robinson Decl., Ex. B at 5–12
  (Neufeld Deposition Transcript Excerpt from Martin Johnathan Batalla Vidal, et al. v. Elaine C.
  Duke, et al., No. CV 16-475-NGC-JO (E.D.N.Y.)) [Doc. # 39-1], (8) Robinson Decl., Ex. C at 14–
  18 (email correspondence in which USCIS officials requested guidance from the supervisors in
  the course of processing Plaintiff’s DACA request) [Doc. # 39-1], (9) Robinson Decl., Ex. D at
  20–21 (Denial of Plaintiff’s DACA Application) [Doc. # 39-1], (10) Vela Decl., Ex. A (Notice to
  Appear issued to Plaintiff) [Doc. # 39-2], and (11) Vela Decl., Ex. B at 7–8 (Notice of Hearing
  issued to Plaintiff) [Doc. # 39-2].3 See Fed. Agency Defs.’ MTD at 18, 21 [Doc. # 39].

          The Court GRANTS the Federal Agency Defendants’ request for judicial notice with
  regard to all of the items, except item (7), because these documents are administrative publications
  and/or official records maintained in USCIS’s and/or DHS’s files. See Anderson v. Holder, 673
  F.3d 1089, 1094 n.1 (9th Cir. 2012) (“We may take judicial notice of records and reports of
  administrative bodies.” (internal quotation marks omitted)).

          The Federal Agency Defendants offer item (7) solely for the purpose of establishing the
  truth of a particular aspect of Donald Neufeld’s (a USCIS official’s) testimony—i.e., “there ha[ve]
  been specific DACA requests that were denied solely in USCIS’s discretion.” See Fed. Agency
  Defs.’ MTD at 18 [Doc. # 39]. Such an assertion is not the proper subject of judicial notice. Cf.
  Troy Grp., Inc. v. Tilson, 364 F. Supp. 2d 1149, 1152 (C.D. Cal. 2005) (“[W]hen resolving
  disputes, courts may ‘not take judicial notice of court documents provided for the truth of the facts
  asserted therein’ when such documents contain ‘facts essential to support a contention in a cause
           3
             In the list accompanying this footnote, items (1), (2), (3), (4), (5), and (6) utilize short citations that are
  defined later in this Order.

   CV-90                                     CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 3 of 32 Page ID #:466



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES—GENERAL

   Case No.          CV 18-9276 DMG (PLAx)                                                 Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                         Page     3 of 32
         Security, et al.

  then before it.’” (quoting BP West Coast Prods. v. May, 347 F. Supp. 2d 898, 901 (D. Nev. 2004))).
  Put differently, this testimony is relevant only insofar as Neufeld testified truthfully. Therefore,
  the Court DENIES the Federal Agency Defendants’ request for judicial notice of item (7).

                                                      II.
                                             FACTUAL BACKGROUND

  A.       Plaintiff’s Background, Her Arrest, and Her DACA Application

           Plaintiff was brought to the United States from Mexico at the age of six. FAC at ¶ 70 [Doc.
  # 35]. Since then, Plaintiff has continuously lived, and attended school in, the United States. See
  id. She is currently pursuing a bachelor’s degree at California State University, Los Angeles. See
  id. Plaintiff is a “well-known leader of California’s immigrants’ rights movement[,]” and has been
  involved with several youth activist groups, protests, campaigns, and demonstrations relating
  thereto. See id. at ¶¶ 71–73. “She leads protests, rallies, government petitions, and media
  initiatives highlighting injustices in our immigration and criminal laws, and among the agencies
  and individuals who enforce them.” Id. at ¶ 73.

          On April 24, 2019, Plaintiff’s mother “was swept up as a collateral arrest during a criminal
  investigation of another member of their household.” See id. at ¶ 77. Although Plaintiff’s mother
  was not a person of interest in the criminal investigation, she was placed in immigration detention
  because of her status.4 See id. Thereafter, Plaintiff “mobilized her community in protest of her
  mother’s unjust arrest and detention[,]” and Plaintiff later submitted a declaration that was
  considered by the Immigration Judge (“IJ”) during her mother’s bond hearing. See id. at ¶¶ 79–
  80. “On May 12, 2017, [Plaintiff] was successful in helping to secure her mother’s release on
  bond.” Id. at ¶ 81.

         Six days after her mother’s release, plainclothes immigration officers—including the
  Individual Defendants—arrested Plaintiff outside her family’s home.5 See id. at ¶¶ 82–83. At
  approximately 7:50 a.m., she went outside to move her family’s car for street cleaning. Id. at ¶ 83.
  Before she could move the vehicle, three unmarked cars surrounded her on all sides. See id. She
  then exited the family’s car with her hands up. See id. “The officers surrounded her, asked her
  name in Spanish, [and, after she provided her name, they] said ‘that’s her,’ handcuffed her, and
  put her into a white, unmarked van.” See id. at ¶¶ 83, 159. The officers did not have an arrest

           4
               Plaintiff also was not a target or a person of interest in the investigation. FAC at ¶ 79 [Doc. # 35].
           5
               The Individual Defendants are Border Patrol officers. See FAC at ¶¶ 12–13 [Doc. # 35].

   CV-90                                       CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 4 of 32 Page ID #:467



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                              Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                  Page     4 of 32
         Security, et al.

  warrant, and they failed to: identify themselves as officers of any state or federal agency, state the
  reason for Plaintiff’s seizure and arrest, or tell Plaintiff where they were taking her. See id. at ¶ 84.

           The officers drove Plaintiff to a gas station where a female officer searched Plaintiff
  without her consent. Id. at ¶ 85. Plaintiff was thereafter detained for three weeks, “during which
  time no immigration charges had been filed against her” and “[t]he only opportunity [Plaintiff]
  was given to contact her family was through the Mexican consulate.” See id. at ¶¶ 85–88. On
  June 9, 2017, an IJ released Plaintiff on her own recognizance after determining that she was not
  a flight risk or a safety threat.6 See id. at ¶ 86.

          On June 19, 2017, Plaintiff submitted a DACA application, which included a discussion of
  her academic records, disclosed her arrests for peaceful protest-related misdemeanors that
  prosecutors did not pursue, and attached various letters of support from community leaders. See
  id. at ¶ 89. Although Plaintiff met the objective DACA eligibility criteria (e.g., age, residency,
  educational requirements, the lack of any criminal convictions, and the absence of a national
  security or public safety threat), USCIS denied Plaintiff’s DACA request on October 19, 2017.
  See id. at ¶ 91; Robinson Decl., Ex. D at 20–21 (Oct. 19, 2017 Decision) [Doc. #39-1]. USCIS’s
  stated rationale for denying the DACA application was that Plaintiff had “not established that [she]
  warrant[s] a favorable exercise of prosecutorial discretion.” See Robinson Decl., Ex. D at 20–21
  [Doc. # 39-1].

  B.       Overview of the DACA Program

          On June 15, 2012, Janet Napolitano, then-Secretary of Homeland Security, announced in
  a memorandum the creation and initial guidelines of the DACA program. See Memorandum from
  Janet Napolitano to CBP, USCIS, and ICE, Exercising Prosecutorial Discretion with Respect to
  Individuals Who Came to the United States as Children at 1–3 (June 15, 2012), available at
  https://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-discretionindividuals-
  who-came-to-us-as-children.pdf [hereinafter DACA Memo]. Napolitano stated in the DACA
  Memo that DHS should defer action against particular “low priority cases” that do not meet
  enforcement priorities, particularly “certain young people who were brought to this country as
  children and know only this country as home.” See id. at 1. The DACA Memo outlined specific

           6
             Plaintiff was served with a Notice to Appear in removal proceedings, which was dated May 18, 2017. Vela
  Decl., Ex. A at 4–5 (Notice to Appear) [Doc. # 39-2]. A stamp on the Notice to Appear indicates that it was received
  by the Immigration Court on May 25, 2017. See id. at 4. Plaintiff later received a Notice of Hearing in Removal
  Proceedings dated November 28, 2018, which scheduled a “Master/Individual hearing” for August 20, 2019. See Vela
  Decl., Ex. B at 7–8 (Notice of Hearing) [Doc. # 39-2].

   CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 5 of 32 Page ID #:468



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                             Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                 Page     5 of 32
         Security, et al.

  objective eligibility requirements that an individual must satisfy before he or she may be
  “considered for an exercise of prosecutorial discretion.” See id. Specifically, “[t]he following
  criteria should be satisfied before an individual is considered for an exercise of prosecutorial
  discretion pursuant to this memorandum:”

              The applicant came to the United States when he or she was under the age of
               16;
              The applicant had continuously resided in the United States for at least five
               years preceding the date of the memorandum and was present in the United
               States on the date of the memorandum;
              The applicant is currently in school, has graduated from high school, has
               obtained a general education development certificate, or is an honorably
               discharged veteran of the Coast Guard or Armed Forces of the United States;
              The applicant has not been convicted of a felony offense, a significant
               misdemeanor offense, multiple misdemeanor offenses, and does not otherwise
               pose a threat to national security or public safety; and
              The applicant is not above the age of 30.

  See id. at 1–2.

          The DACA Memo provided that an individual who is in removal proceedings or subject to
  a final order of removal may still submit a DACA application. See id. at 2. It further stated that
  DHS and the agencies within DHS may defer action against DACA participants for a period of
  two years, and that period of deferred action may be renewed. See id. at 2–3. At the close of the
  DACA Memo, Napolitano stated: “This memorandum confers no substantive right, immigration
  status or pathway to citizenship. Only the Congress, acting through its legislative authority, can
  confer these rights. It remains for the executive branch, however, to set forth policy for the exercise
  of discretion within the framework of the existing law. I have done so here.” Id. at 3.

          USCIS implements and oversees the DACA program. See, e.g., DHS, Serv. Ctr. Ops.
  Directorate, National Std. Operating Procedures, DACA at 19 (Apr. 4, 2013), available at
  https://cliniclegal.org/sites/default/files/attachments/daca_sop_4-4-13.pdf [hereinafter DACA
  SOP].7 The agency is responsible for adjudicating DACA requests and issuing approvals, denials,

           7
            There is no dispute that the August 23, 2013 provisions of the DACA SOP, which the Federal Agency
  Defendants contend are applicable here, are the same as those of the April 4, 2013 version discussed in this Order.
  See Fed. Agency Defs.’ MTD at 14 & n.3 [Doc. # 39].

   CV-90                                  CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 6 of 32 Page ID #:469



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.    CV 18-9276 DMG (PLAx)                                     Date   August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                     Page     6 of 32
         Security, et al.

  Requests for Evidence (“RFEs”), and Notices of Intent to Deny (“NOIDs”). See id. at 45. The
  DACA SOP provides various policies and procedures for processing DACA requests and
  terminations. See id. at 3–4 (table of contents).

          USCIS also created and posted on its website a page that answers Frequently Asked
  Questions     regarding      the    DACA      Program.        See       USCIS,    DACA        FAQ,
  https://www.uscis.gov/archive/frequently-asked-questions (last updated Mar. 8, 2018) [hereinafter
  Public DACA FAQ]. In response to the question “What guidelines must I meet to be considered
  for deferred action for childhood arrivals (DACA)?”; the Public DACA FAQ states that “the
  guidelines” of the “June 15, 2012 memorandum” must “be met for consideration of DACA.” See
  Public DACA FAQ at Q28. It further states that USCIS “retains the ultimate discretion to
  determine whether deferred action is appropriate in any given case even if the guidelines are met.”
  See id. Similarly, the instructions for the DACA request form (i.e., I-821D) provide: “Even if you
  satisfy the threshold criteria for consideration of DACA, USCIS may deny your request if it
  determines, in its unreviewable discretion, that an exercise of prosecutorial discretion is not
  warranted in your case.” See Form I-821D Instructions at 11 (last rev. Jan. 9, 2017), available at
  https://web.archive.org/web/20170608000103/https://www.uscis.gov/system/files_force/files/for
  m/i-821dinstr.pdf?download=1 [hereinafter Form I-821D Instructions].

           On September 5, 2017, Elaine Duke, then-Acting Secretary of DHS, announced a plan to
  rescind the DACA program. See Memorandum from Elaine Duke to USCIS, et al., Rescission of
  the      June      15,     2012     Memorandum        (Sept.     5,     2017),    available     at
  https://www.dhs.gov/news/2017/09/05/memorandum-rescission-daca [hereinafter Rescission
  Memo]. The Rescission Memo observed that “while the DACA denial notice indicates the
  decision to deny is made in the unreviewable discretion of USCIS, USCIS has not been able to
  identify specific denial cases where an applicant appeared to satisfy the programmatic categorical
  criteria as outlined in the June 15, 2012 memorandum, but still had his or her application denied
  based solely upon discretion.” See id. at n.1. Plaintiff alleges—and the Federal Agency
  Defendants do not dispute—that the Rescission Memo does not prevent her from challenging
  USCIS’s denial of her DACA application because Plaintiff submitted her request before the
  issuance of that Memo. See FAC at ¶¶ 43–44 (“In short, DACA remains in effect, and regardless
  of what has happened after [Plaintiff] submitted her DACA application, or what may happen going
  forward, the lawfulness and constitutionality of Defendants’ actions must be judged against the
  program as it existed from June 2017 to October 2017, when [Plaintiff’s] DACA application was
  in Defendants’ hands.”) [Doc. # 35].




   CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 7 of 32 Page ID #:470



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                     Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                      Page     7 of 32
         Security, et al.

                                              III.
                                       LEGAL STANDARDS

           A.    Motions to Dismiss Under Rule 12(b)(1)

          Under Federal Rule of Civil Procedure 12(b)(1), a defendant may raise either a facial or a
  factual challenge to a federal court’s subject matter jurisdiction. White v. Lee, 227 F.3d 1214,
  1242 (9th Cir. 2000). “In a facial attack, the challenger asserts that the allegations contained in a
  complaint are insufficient on their face to invoke federal jurisdiction. By contrast, in a factual
  attack, the challenger disputes the truth of the allegations that, by themselves, would otherwise
  invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
  When resolving a facial attack, a court “presume[s] the truthfulness of the plaintiff’s allegations”
  and determines whether they establish that subject matter jurisdiction is proper. See id. In the
  instant motions, the Federal Agency Defendants and the Individual Defendants raise facial
  challenges to this Court’s subject matter jurisdiction. See Fed. Agency Defs.’ MTD at 21–27
  [Doc. # 39]; Indiv. Defs.’ MTD at 14–17 [Doc. # 44].

           B.    Motions to Dismiss Under Rule 12(b)(6)

           Under Federal Rule of Civil Procedure 12(b)(6), a defendant may seek to dismiss a
  complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).
  To survive a Rule 12(b)(6) motion, a complaint must articulate “enough facts to state a claim to
  relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although
  a pleading need not contain “detailed factual allegations,” it must contain “more than labels and
  conclusions” or “a formulaic recitation of the elements of a cause of action.” Id. at 555 (citing
  Papasan v. Allain, 478 U.S. 265, 286 (1986)). “A claim has facial plausibility when the plaintiff
  pleads factual content that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In evaluating the
  sufficiency of a complaint, courts must accept all factual allegations as true. Id. (citing Twombly,
  550 U.S. at 555).




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 8 of 32 Page ID #:471



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.      CV 18-9276 DMG (PLAx)                                     Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                        Page     8 of 32
         Security, et al.

                                                 IV.
                                             DISCUSSION

  A.       Motions to Dismiss for Lack of Subject Matter Jurisdiction

           The Federal Agency Defendants assert that this Court lacks subject matter jurisdiction over
  all of the FAC’s claims against them because: (1) 8 U.S.C. section 1252(g) deprives the Court of
  jurisdiction, and (2) 5 U.S.C. section 701(a)(2) precludes this Court from reviewing claims
  concerning the processing of Plaintiff’s DACA application. See Fed. Agency Defs.’ MTD at 22
  [Doc. # 39]. The Individual Defendants assert that this Court lacks subject matter jurisdiction over
  the FAC’s claims against them because: (1) 8 U.S.C. section 1252(g) strips this Court of
  jurisdiction over such claims, and (2) 8 U.S.C. section 1252(b)(9) also precludes this Court from
  hearing them. See Indiv. Defs.’ MTD at 14–17 [Doc. # 44]. The Court addresses each of these
  contentions below.

           1.      Title 8 U.S.C. Section 1252(g) Does Not Divest This Court of Jurisdiction

           Title 8 U.S.C. section 1252(g) provides:

           Except as provided in this section and notwithstanding any other provision of law
           (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas
           corpus provision, and sections 1361 and 1651 of such title, no court shall have
           jurisdiction to hear any cause or claim by or on behalf of any alien arising from the
           decision or action by the Attorney General to commence proceedings, adjudicate
           cases, or execute removal orders against any alien under this chapter.

  8 U.S.C. § 1252(g).

          The U.S. Supreme Court has held that “[t]he provision applies only to three discrete actions
  that the Attorney General may take: [the official’s] ‘decision or action’ to ‘commence proceedings,
  adjudicate cases, or execute removal orders.” See Reno v. Am.-Arab Anti-Discrimination Comm’n,
  525 U.S. 471, 482 (1999) (quoting 8 U.S.C. § 1252(g)) [hereinafter AADC]. In arriving at this
  conclusion, the Court rejected the Attorney General’s argument that “§ 1252(g) covers the universe
  of deportation claims—that it is a sort of ‘zipper’ clause that says ‘no judicial review in deportation
  cases unless this section provides judicial review.’” See id. The Supreme Court acknowledged
  the possibility that in some cases, government officials’ alleged selective enforcement of the
  immigration statutes could be “so outrageous” that the doctrine of constitutional doubt requires

   CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 9 of 32 Page ID #:472



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.        CV 18-9276 DMG (PLAx)                                                Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                      Page      9 of 32
         Security, et al.

  Section 1252(g) to be construed in a fashion that permits review of claims that would otherwise
  seem to arise from one of the three aforementioned discrete actions.8 See id. at 487–92.
  Nonetheless, the Supreme Court did not construe Section 1252(g) in that manner in AADC, largely
  because of the majority’s conclusion that “the Government does not offend the Constitution by
  deporting [an alien] for the . . . reason that it believes him to be a member of an organization that
  supports terrorist activity.” See id. at 491–92.

                    a.       Claims Against the Federal Agency Defendants

           The Federal Agency Defendants insist that “Plaintiff cannot demonstrate that the action
  challenged here, the denial of Plaintiff’s DACA request—a pure exercise of discretion—does not
  ‘arise from’ the ‘decision or action’ to adjudicate her removal proceedings, that had already been
  commenced” at the time she filed her request. See Reply re Fed. Agency Defs.’ MTD at 2 [Doc.
  # 42]. In particular, the Federal Agency Defendants contend that, “although an individual already
  subject to removal proceedings may request DACA, the denial of such a request during the
  pendency of those proceedings is a clear statement of the Government’s decision to continue to
  adjudicate those proceedings.” See id. at 3 (emphasis added). On the other hand, Plaintiff argues
  that her claims against the Federal Agency Defendants “arise[] from USCIS’s administrative
  action in the evaluation of her DACA application, a process that operates separately and
  independently from any immigration court proceedings.” See Opp’n re Fed. Agency Defs’ MTD
  at 15 (emphasis added) [Doc. # 41]; see also AADC, 525 U.S. at 482 (observing that “[t]here are
  of course many other decisions or actions that may be part of the deportation process” that are not
  within the scope of Section 1252(g)).

          Neither side directs the Court to binding authority on whether the rejection of a DACA
  application after the initiation of removal proceedings actually constitutes a “decision or action”
  to “adjudicate cases” for the purposes of Section 1252(g), nor is it apparent that any such authority
  exists.9 Further, as it is unclear whether the “decision or action” subject to Section 1252(g) may

           8
              AADC also acknowledged the possibility that if Section 1252(g) divested the district court of jurisdiction
  over the claims at issue in that case, then the plaintiffs may have been deprived of any opportunity to obtain meaningful
  judicial review thereof. See AADC, 525 U.S. at 476–77, 486 (noting that 8 U.S.C. section 1252(a)(1) arguably
  prevented the plaintiffs from obtaining any “factual development of their claim[,]” habeas relief might be unavailable
  to the plaintiffs, and any review of a final removal order “could come too late to prevent the ‘chilling effect’ upon
  their First Amendment rights”).
           9
             Notwithstanding the Federal Agency Defendants’ arguments to the contrary, the authorities upon which
  they rely do not explicitly answer this question. See Fed. Agency Defs.’ MTD at 23 [Doc. # 39]. In Vilchiz-Soto v.
  Holder, 688 F.3d 642 (9th Cir. 2012), the panel held that Section 1252(g) deprived it of jurisdiction over the denial of

   CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 10 of 32 Page ID #:473



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                                 Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                     Page      10 of 32
         Security, et al.

  take the form of the denial of Plaintiff’s DACA request simply because the denial was issued after
  removal proceedings had begun, the Court concludes that the provision is ambiguous as applied to
  these facts. See Alaska Wilderness League v. U.S. Envtl. Prot. Agency, 727 F.3d 934, 938 (9th
  Cir. 2013) (“A statute is ambiguous if it is susceptible to more than one reasonable interpretation.
  ‘A statute is ambiguous if Congress has not directly spoken to the precise question at issue.’”
  (citations omitted) (quoting Putnam Family P’ship v. City of Yucaipa, 673 F.3d 920, 928 (9th Cir.
  2012))).

          The Court applies the constitutional doubt doctrine to resolve this ambiguity because
  Plaintiff has sufficiently alleged that the denial of her DACA application was outrageous for the
  purposes of AADC.10 See Gomez v. United States, 490 U.S. 858, 864 (1989) (“It is our settled
  policy to avoid an interpretation of a federal statute that engenders constitutional issues if a
  reasonable alternative interpretation poses no constitutional question.”). “Although the Supreme
  Court did not clarify what might constitute an ‘outrageous’ basis for discrimination, AADC
  compels courts to evaluate the gravity of the constitutional right affected; the extent to which the
  plaintiff’s conduct or status that forms the basis for the alleged discrimination is actually protected;
  the egregiousness of the Government’s alleged conduct; and the plaintiff’s interest in avoiding
  selective treatment, as balanced against the Government’s discretionary prerogative.” See Ragbir
  v. Homan, 923 F.3d 53, 69 (2d Cir. 2019).

  a DACA request that was submitted after an order of removal had been issued, meaning that a claim challenging that
  denial could readily be characterized as one arising from the decision to execute a removal order. See id. at 643–44.
  Rodriguez v. Sessions, 677 Fed. App’x 447 (9th Cir. 2017), Fabian-Lopez v. Holder, 540 Fed. App’x 760 (9th Cir.
  2013), and Flores-Panso v. Ashwer, No. C13-1923-TSZ, 2014 WL 1338073 (W.D. Wash. Apr. 2, 2014), present the
  same fact pattern. See Rodriguez, 677 Fed. App’x at 447; Fabian-Lopez, 540 Fed. App’x at 760–61 & n.2; Flores-
  Panso, 2014 WL 1338073, at *1–3. Regents of the University of California v. U.S. Department of Homeland Security,
  908 F.3d 476 (9th Cir. 2018), did not hold that all “individual ‘no deferred action’ decisions” fall within the scope of
  Section 1252(g), but merely concluded that judicial review of “a programmatic policy decision” to rescind DACA did
  not run afoul of AADC’s concern that “Section 1252(g) seems clearly designed to give some measure of protection to
  ‘no deferred action’ decisions and similar discretionary determinations.” See Regents, 908 F.3d at 503–04 (emphasis
  added) (quoting AADC, 525 U.S. at 485).
           10
              As was the case in AADC, there is no indication that Plaintiff could otherwise obtain any meaningful
  judicial review of her claims if Section 1252(g) in fact deprived this Court of jurisdiction over them. See AADC, 525
  U.S. at 476–77, 486. Moreover, even though Plaintiff argues that her “claims present the sort of ‘outrageous’ conduct
  that the Supreme Court has explained may be excepted from the statute’s reach[,]” see Opp’n re Fed. Agency Defs.’
  MTD at 17 [Doc. # 41], the Federal Agency Defendants did not counter that the doctrine of constitutional doubt is
  inapplicable because Plaintiff may obtain meaningful judicial relief by other means, see Reply re Fed. Agency Defs.’
  MTD at 2 (arguing instead that Plaintiff failed to establish that “the discretionary denial of [her] DACA request was
  based on outrageous or egregious government conduct that could possibly supersede section 1252(g)’s statutory
  bar”) [Doc. # 42].

   CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 11 of 32 Page ID #:474



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                         Date   August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                          Page     11 of 32
         Security, et al.

          Here, Plaintiff alleges that USCIS denied her DACA application: (1) in retaliation for her
  active and ongoing public criticism of the federal government’s immigration practices and policies,
  and (2) because she had the temerity to reside with her own parents, the latter of whom (but not
  the former) have been accused of possession of cocaine and bulk cash. See, e.g., FAC at ¶¶ 141–
  42 [Doc. # 35]; Robinson Decl., Ex. C at 14–18 (email correspondence between USCIS officials,
  wherein one of them concedes that “there is no evidence [that Plaintiff] has ever been directly
  involved in her parents’ [Transnational Criminal Organization] operation”) [Doc. # 39-1]. If
  Plaintiff ultimately proves that these allegations are true, then USCIS has interfered with
  constitutional rights that are of the highest order of importance. See Ragbir, 923 F.3d at 69–70
  (“[S]peech on a matter of ‘public concern’ is at ‘the heart of . . . First Amendment[] protection,’
  and ‘occupies the highest rung of the hierarchy of First Amendment values[.]’” (footnotes omitted)
  (quoting Snyder v. Phelps, 562 U.S. 443, 451–52 (2011))); Rosenbaum v. Washoe Cty., 663 F.3d
  1071, 1079 (9th Cir. 2011) (“The substantive due process right to family integrity or to familial
  association is well established. A parent has a ‘fundamental liberty interest’ in companionship
  with his or her child.’” (emphasis added) (quoting Kelson v. City of Springfield, 767 F.2d 651,
  654–55 (9th Cir. 1985))).

          Plaintiff has a “substantial interest in avoiding deportation based on [her] speech” and/or
  her association with her family because she has lived in the United States since she was a young
  child. See Ragbir, 923 F.3d at 72; FAC at ¶ 70 [Doc. # 35]; see also DACA Memo at 1 (noting
  that DACA was designed for “certain young people who were brought to this country as children
  and know only this country as home”). Further, the Federal Agency Defendants do not argue that
  any of the “national-security” or “foreign-policy concerns” animating AADC are implicated by the
  denial of Plaintiff’s DACA request. See Ragbir, 923 F.3d at 72 (“[N]ational-security and foreign-
  policy concerns about terrorism were primary in AADC, and the Court expressed misgivings that
  a court proceeding allowing inquiry into the ‘real reasons why the Government sought to deport
  the [Popular Front for the Liberation of Palestine (‘PFLP’)] supporters would compromise
  intelligence sources and foreign relations. . . . . Here, the plaintiff’s plausible allegation is that the
  Government undertook the deportation to silence criticism of the responsible agency.” (citation
  omitted) (citing AADC, 525 U.S. at 491)). It follows that the alleged circumstances of USCIS’s
  denial of Plaintiff’s DACA application are sufficiently outrageous such that Section 1252(g) may
  be construed in a manner that does not deprive this Court of jurisdiction. Cf. Ragbir, 923 F.3d at
  67–73 (concluding that AADC’s outrageousness exception applied primarily because “[a]
  plausible, clear inference [could be] drawn that [the plaintiff’s] public expression of his criticism
  [of ICE], and its prominence, played a significant role in the recent attempts to remove him”).




   CV-90                               CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 12 of 32 Page ID #:475



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.        CV 18-9276 DMG (PLAx)                                                 Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                       Page      12 of 32
         Security, et al.

         In sum, the Court concludes that Section 1252(g) does not deprive this Court of jurisdiction
  over Plaintiff’s claims against the Federal Agency Defendants.11

                    b.        Claims Against the Individual Defendants

          At bottom, the Individual Defendants raise two arguments in support of their position that
  Section 1252(g) deprives the Court of jurisdiction over Plaintiff’s claims against them. First,
  “[b]ecause Plaintiff’s retaliation claim against the [Individual Defendants] attempts to assert
  selective enforcement, it is barred because it challenges the underlying basis for the decision to
  place her in removal proceedings.” See Indiv. Defs.’ MTD at 17 [Doc. # 44]. Second, “to the
  extent her Fourth Amendment claim is meant to reach her detention after the decision to commence
  proceedings has been made, such a claim is closely connected to the decision to commence
  proceedings against Plaintiff and is also barred from being brought in this court.” See id. (internal
  quotation marks omitted) (citation omitted). While the Individual Defendants do not “argue that
  § 1252(g) strips this Court’s jurisdiction over her Fourth Amendment claim—to the extent it is
  limited to her arrest[,]” they do contend that the Court lacks jurisdiction over claims “challeng[ing]
  her post-arrest detention.”12 See Reply re Indiv. Defs.’ MTD at 8 [Doc. # 46].

          Plaintiff’s Opposition represents that her claims against the Individual Defendants
  challenge “actions that occurred prior to any decision to commence proceedings” against her. See
  id. at 12 (quoting Wong v. U.S. Immigration & Naturalization Serv., 373 F.3d 952, 965 (9th Cir.
  2004)) (internal quotation marks omitted). This is a binding judicial admission that limits the
  temporal scope of Plaintiff’s claims. See Wong, 373 F.3d at 964–65 & n.16 (stating that the
  plaintiff “will be held in the remainder of this litigation to her representations in this court
  regarding the intended reach of her complaint”—i.e., representations that she raises “claims arising
  prior to any INS decision to commence proceedings against [her]” (internal quotation marks
  omitted)); 32 C.J.S. Evidence § 542 (2012) (“Any deliberate, clear, and unequivocal statement,
  either written or oral, made in the course of a judicial proceeding, qualifies as a judicial
  admission. . . . Unless withdrawn, a judicial admission is binding on the parties . . . .” (footnotes
  omitted)). Additionally, the FAC’s allegations do not clarify whether the Individual Defendants
           11
             It is unclear whether AADC’s outrageousness exception may also allow the Court to assume jurisdiction
  over Plaintiff’s non-constitutional claims against the Federal Agency Defendants. The Court need not resolve this
  issue, however, because the Court concludes that 5 U.S.C. section 701(a)(2) bars the Court from hearing such claims.
  See infra Part IV.A.2.
           12
               The Individual Defendants also contend that AADC establishes that Plaintiff may not raise a selective
  enforcement claim against them. See Indiv. Defs.’ MTD at 17 [Doc. # 44]. Because this argument concerns whether
  Plaintiff states a claim for relief against the Individual Defendants, the Court addresses that issue infra Part IV.C.2.b.

   CV-90                                     CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 13 of 32 Page ID #:476



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                     Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                      Page     13 of 32
         Security, et al.

  or any governmental entity decided to commence removal proceedings against Plaintiff prior to
  her arrest. See FAC at ¶ 88 (“[Plaintiff] was finally released after three weeks in immigration
  detention, during which no immigration charges had been filed against her.”) [Doc. # 35]; see also
  Vela Decl., Ex. A (Notice to Appear dated May 18, 2017, which indicates that it was not issued to
  Plaintiff until after she was “in DHS custody” and that it was not even “received” by the
  Immigration Court until May 25, 2017) [Doc. # 39-2]; Samayoa-Martinez v. Holder, 558 F.3d 897,
  901 (9th Cir. 2009) (“Formal removal proceedings do not commence until the INS has filed an
  NTA in the immigration court.”).

            On a motion to dismiss that facially attacks subject matter jurisdiction, this Court must
  “assume [Plaintiff’s] [factual] allegations to be true and draw all reasonable inferences in [her]
  favor.” See Doe v. Holy See, 557 F.3d 1066, 1073 (9th Cir. 2009) (quoting Wolfe v. Strankman,
  392 F.3d 358, 362 (9th Cir. 2004)). Further, Plaintiff “is correct that § 1252(g) does not bar review
  of the actions that occurred prior to any decision to ‘commence proceedings,’ if any, against
  her . . . .” See Wong, 357 F.3d at 965 (quoting 8 U.S.C. § 1252(g)); see also id. (“We would defy
  logic by holding that a claim for relief somehow ‘arises from’ decisions and actions accomplished
  only after the injury allegedly occurred.” (quoting Humphries v. Various Fed. U.S. Immigration &
  Naturalization Serv. Emps., 164 F.3d 936, 944 (5th Cir. 1999))). In light of Plaintiff’s allegations,
  her concessions regarding their temporal scope, and the applicable liberal pleading standard, the
  Court concludes that Section 1252(g) does not deprive it of jurisdiction over her claims against the
  Individual Defendants.

           2.    Judicial Review Under 5 U.S.C. § 701(a)(2)

          The APA allows for judicial review of agency actions, except where (1) statutes explicitly
  preclude review, and (2) the agency action is “committed to agency discretion by law.” See 5
  U.S.C. § 701(a)(1)–(2). With regard to the latter, there are “rare instances where statutes are drawn
  in such broad terms that in a given case there is no law to apply, thereby leaving the court with no
  meaningful standard against which to judge the agency’s exercise of discretion.” See Pinnacle
  Armor, Inc. v. United States, 648 F.3d 708, 718 (9th Cir. 2011) (quoting Webster v. Doe, 486
  U.S. 592, 599 (1988); Heckler v. Chaney, 470 U.S. 821, 830 (1985)) (internal quotation marks
  omitted). Whether to prosecute an individual or enforce a statute is a decision generally committed
  to an agency’s absolute discretion, thus giving rise to a presumption of unreviewability of such a
  decision. See Heckler, 470 U.S. at 831 (“[A]n agency’s decision not to prosecute or enforce,
  whether through civil or criminal process, is a decision generally committed to an agency’s
  absolute discretion.”); Romeiro De Silva v. Smith, 773 F.2d 1021, 1025 (9th Cir. 1985) (“[T]he
  district court lacked jurisdiction to review the district director’s decision not to recommend

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 14 of 32 Page ID #:477



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                                 Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                     Page      14 of 32
         Security, et al.

  deferred action status for [the plaintiff] . . . .”). This presumption against review, however, may
  be rebutted if “statutes, regulations, established agency policies, . . . judicial decisions[,]” or a
  “settled course of adjudication” on the part of the agency “provide a meaningful standard against
  which to assess the agency’s actions.” See Alcaraz v. Immigration & Naturalization Serv., 384
  F.3d 1150, 1151 (9th Cir. 2004) (quoting Mendez-Gutierrez v. Ashcroft, 340 F.3d 864, 868 (9th
  Cir. 2003)) (internal quotation marks omitted); Liadov v. Mukasey, 518 F.3d 1003, 1010 (8th Cir.
  2008) (quoting, inter alia, Immigration & Naturalization Serv. v. Yueh-Shaio Yang, 519 U.S. 26,
  32 (1996)).

          Plaintiff contends that the DACA Memo, the DACA SOP, and the Public DACA FAQ
  “circumscribe” USCIS’s discretion by requiring its officials to grant DACA status to any alien
  who satisfies the “DACA Memo’s objective and non-discretionary DACA criteria.”13 See Opp’n
  re Fed. Agency Defs.’ MTD at 9–10, 17–20 [Doc. # 41]. Plaintiff misconstrues these
  administrative publications. The DACA Memo merely states that the objective criteria provided
  therein “should be satisfied before an individual is considered for an exercise of prosecutorial
  discretion pursuant to th[at] memorandum[.]” See DACA Memo at 2 (emphasis added). The
  DACA SOP also contemplates cases in which aliens satisfy these criteria but nonetheless “[c]annot
  receive prosecutorial discretion because it is not consistent with the Department of Homeland
  Security’s enforcement priorities.”14 See DACA SOP at 106. Likewise, the Public DACA FAQ

            13
               Plaintiff’s Opposition also seems to argue that the DACA SOP required USCIS to issue her an RFE and/or
  an NOID and provide her an opportunity to respond before denying her DACA application. See Opp’n re Fed. Agency
  Defs.’ MTD at 10 [Doc. # 41]. The DACA SOP provides in pertinent part: “Officers will NOT deny a DACA request
  solely because the DACA requestor failed to submit sufficient evidence with the request (unless there is sufficient
  evidence in our records to support a denial). As a matter of policy, officers will issue an RFE or a Notice of Intent to
  Deny (NOID).” DACA SOP at 45. When this passage is read as a whole, it becomes apparent that an RFE or an
  NOID is required only if USCIS’s records lack sufficient evidence to support a denial. See also Robinson Decl., Ex.
  A at 3 (USCIS Internal DACA FAQ) (identifying circumstances in which a DACA request may be denied “without
  first issuing an RFE or NOID[,]” and providing a “straight denial” procedure in which the USCIS employee
  adjudicating the request consults with supervisory officials before taking such action) [Doc. # 39-1]; cf. Lezama-
  Garcia v. Holder, 666 F.3d 518, 531–32 & n.13 (9th Cir. 2011) (holding that “a term in an immigration statute must
  draw its meaning from its context[,]” and that “[t]his rule of interpretation applies equally to regulations” (internal
  quotation marks omitted)). Plaintiff does not allege any facts showing that the agency needed additional evidence
  before it could adjudicate her DACA application.
           14
              In such cases, the USCIS official adjudicating the DACA application must “obtain supervisory review
  before issuing the denial . . . .” See DACA SOP at 106. The Federal Agency Defendants assert—and Plaintiff does
  not dispute—that the USCIS adjudicator handling her application obtained such supervisory review. See Fed. Agency
  Defs.’ MTD at 19 [Doc. # 39]; see also Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 802 F. Supp. 2d
  1125, 1132 (C.D. Cal. 2011) (“[I]n most circumstances, failure to respond in an opposition brief to an argument put
  forward in an opening brief constitutes waiver or abandonment in regard to the uncontested issue.”).

   CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 15 of 32 Page ID #:478



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                               Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                    Page     15 of 32
         Security, et al.

  provides that USCIS “retains the ultimate discretion to determine whether deferred action is
  appropriate in any given case even if the guidelines are met.” See Public DACA FAQ at Q28. The
  instructions for the DACA application reiterate that point. See Form I-821D Instructions at 11
  (“Even if you satisfy the threshold criteria for consideration of DACA, USCIS may deny your
  request if it determines, in its unreviewable discretion, that an exercise of prosecutorial discretion
  is not warranted in your case.”).

          This case is governed by Romeiro. There, the Ninth Circuit found that the court lacked
  jurisdiction to review an operating instruction concerning the INS’s deferred action program
  because it was not “possible to conclude that the instruction [was] intended to confer any benefit
  upon aliens, rather than to merely operate for INS’s own convenience.” See Romeiro, 773 F.2d at
  1024 (quoting Wan Chung Wen v. Ferro, 543 F. Supp. 1016, 1018 (W.D.N.Y. 1982)) (internal
  quotation marks omitted). In Romeiro, the operating instruction stated that “[t]he district director
  may, in his discretion, recommend consideration of deferred action” to an alien, and it provided a
  nonexhaustive list of factors that “should be considered” in “making deferred action
  determinations” (e.g., whether “age or physical condition affect[ed] [the alien’s] ability to travel”).
  See id. at 1022 n.1 (quoting Operating Instruction 103.1(a)(1)(ii) (1981)). Because the
  administrative materials in both Romeiro and the instant case preserve an agency’s unfettered
  discretion to deny a request for deferred action even if an alien satisfies certain objective criteria,
  this Court must adhere to Section 701(a)(2)’s presumption of unreviewability.15 See also Mada-
  Luna v. Fitzpatrick, 813 F.2d 1006, 1010 (9th Cir. 1987) (“[A]ny challenge to the merits of [the
  acting district director’s] determination under the 1981 Operating Instruction would be foreclosed
  by our decision in Romeiro, where we held that courts have no authority to review denials of
  deferred action status petitions under the 1981 version of the Instruction.” (citing Romeiro, 773
  F.2d at 1024–25; 5 U.S.C. 701(a)(2))).

          Plaintiff nonetheless insists that a passage from the Rescission Memo demonstrates that
  USCIS has adopted a practice of granting DACA status to all aliens satisfying the DACA memo’s
  objective criteria. See Opp’n re Fed. Agency Defs.’ MTD at 19–20 [Doc. # 41]. In particular, the
  Rescission Memo notes that “USCIS has not been able to identify specific denial cases where an


            15
               Plaintiff claims that Romeiro is distinguishable because “DACA confers substantive benefits and is
  premised on humanitarian concerns.” See Opp’n re Fed. Agency Defs.’ MTD at 19 [Doc. # 41]. Yet, the DACA
  Memo explicitly states that it “confers no substantive right, immigration status or pathway to citizenship.” See DACA
  Memo at 3. Further, the operating instruction in Romeiro also took into account certain “sympathetic factors” relating
  to the alien’s request for deferred action.           See Romeiro, 773 F.2d at 1022 n.1 (quoting Operating
  Instruction 103.1(a)(1)(ii) (1981)).

   CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 16 of 32 Page ID #:479



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                               Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                    Page     16 of 32
         Security, et al.

  applicant appeared to satisfy the programmatic categorical criteria as outlined in the June 15, 2012
  memorandum, but still had his or her application denied based solely upon discretion.” See
  Rescission Memo at n.1. Yet, nothing in the record indicates that USCIS consistently granted
  DACA status to certain aliens who satisfied the program’s objective criteria, even though doing
  so in those cases was otherwise “not consistent with the Department of Homeland Security’s
  enforcement priorities.”16 See DACA SOP at 106. Put differently, the Rescission Memo does not
  establish the existence of a “settled course of adjudication” by which USCIS abandoned its explicit
  authority to determine “on a case by case basis” whether a particular alien warrants the favorable
  exercise of prosecutorial discretion. See DACA Memo at 2 (“[R]equests for relief pursuant to this
  memorandum are to be decided on a case by case basis.”); Liadov, 518 F.3d at 1010 (quoting, inter
  alia, Yang, 519 U.S. at 32).

          It does not follow, however, that 5 U.S.C. section 701(a)(2) applies to all of Plaintiff’s
  claims against the Federal Agency Defendants. Generally, Section 701(a)(2) does not apply to
  claims alleging that a federal agency violated the federal constitution. See Allen v. Milas, 896 F.3d
  1094, 1107–08 (9th Cir. 2018) (“[In Webster v. Doe, 486 U.S. 592 (1988),] the Court addressed
  whether a statute giving the Director of the CIA blanket authority to terminate any officer or
  employee when deemed ‘necessary or advisable in the interests of the United States,’ rendered the
  Director’s actions unreviewable under § 701(a)(2). Although the Court found that Doe’s claims
  could not be reviewed under the APA, it did find that Doe could nonetheless otherwise raise
  constitutional claims arising out of his termination . . . . After Webster, we have assumed that the
  courts will be open to review of constitutional claims, even if they are closed to other claims.”
  (citations omitted) (citing, inter alia, Webster, 486 U.S. at 594, 601–05)). The Federal Agency
  Defendants offer no justification for departing from this general rule, even though Plaintiff invoked
  it in her Opposition to their MTD. See Opp’n re Fed. Agency Defs.’ MTD at 19 [Doc. # 41].
  Therefore, Section 701(a)(2) permits this Court to review Plaintiff’s constitutional claims against
  the Federal Agency Defendants—i.e., Count Two—APA Unconstitutional Action, and Count
  Eight—Declaratory Relief only insofar as that count is derivative of Count Two. Conversely,
  pursuant to Section 701(a)(2), the Court DISMISSES without prejudice Count One—APA
  Arbitrary and Capricious Act.


            16
               Furthermore, it is possible that USCIS could not identify cases in which it had denied DACA applications
  that satisfied the objective criteria because the agency did not record such information. See Regents, 908 F.3d at 507
  n.23 (noting that the dissent in Texas v. United States, 809 F.3d 134 (5th Cir. 2015), observed that “according to the
  declarations filed in that case, the reason DHS could not point to specific instances in which DACA applicants met
  the program criteria but were denied as a matter of discretion was that DHS did not have the ability to track and sort
  the reasons for DACA denials” (citing Texas, 809 F.3d at 211 (King, J., dissenting))).

   CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 17 of 32 Page ID #:480



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                                 Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                     Page      17 of 32
         Security, et al.

           3.       Title 8 U.S.C. Section 1252(b)(9) Does Not Deprive This Court of Jurisdiction
                    Over Plaintiff’s Claims Against the Individual Defendants

           Title 8 U.S.C. section 1252(b)(9) provides:

           With respect to review of an order of removal under subsection (a)(1), the following
           requirements apply:

                                                          ***

           Judicial review of all questions of law and fact, including interpretation and
           application of constitutional and statutory provisions, arising from any action taken
           or proceeding brought to remove an alien from the United States under this
           subchapter [(i.e., Subchapter II. Immigration)] shall be available only in judicial
           review of a final order under this section. Except as otherwise provided in this
           section, no court shall have jurisdiction, by habeas corpus under section 2241 or
           Title 28 or any other habeas corpus provision, by section 1361 or 1651 of such title,
           or by any other provision of law (statutory or nonstatutory), to review such an order
           or such questions of law or fact.

  See 8 U.S.C. § 1252(b)(9).

          Additionally, Section 1252(a)(5) provides in relevant part that “a petition for review filed
  with an appropriate court of appeals . . . shall be the sole and exclusive means for judicial review
  of an order of removal entered or issued under any provision of this chapter.” See 8 U.S.C.
  § 1252(a)(5). The Ninth Circuit has held that these two provisions effectively “channel judicial
  review over final orders of removal to the court of appeals.” See J.E.F.M. v. Lynch, 837 F.3d 1026,
  1031 (9th Cir. 2016). To determine whether Section 1252(b)(9) is applicable, the Ninth Circuit
  has “distinguished between claims that ‘arise from’ removal proceedings under § 1252(b)(9)—
  which must be channeled through the [petition for review] process—and claims that are collateral
  to, or independent of, the removal process.”17 See id. at 1032. Conversely, “claims [that] are

           17
              The Individual Defendants cite Justice Alito’s plurality opinion from Jennings v. Rodriguez, 138 S. Ct.
  830 (2018), for the proposition that Section 1252(b)(9)’s applicability turns on “whether the legal issues the court
  must decide arise from actions taken to remove an alien[.]” See Indiv. Defs.’ MTD at 15 (citing Jennings, 138 S. Ct.
  at 840 (Alito, J.) (plurality opinion)) [Doc. # 44]. Insofar as the Individual Defendants suggest that this test differs
  from the standard announced in J.E.F.M., the Court rejects that approach because it must follow binding circuit
  precedent. See Lair v. Bullock, 798 F.3d 736, 745 (9th Cir. 2015) (holding that a prior circuit decision is binding

   CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 18 of 32 Page ID #:481



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.        CV 18-9276 DMG (PLAx)                                                  Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                        Page     18 of 32
         Security, et al.

  bound up in and an inextricable part of the administrative process” fall within the scope of
  Section 1252(b)(9). See J.E.F.M., 837 F.3d at 1033. The Ninth Circuit has observed that Section
  1252(b)(9)’s purpose is to ensure that during the immigration proceedings, plaintiffs raise all
  claims that “could and should have been brought before the agency.” See id. at 1032.

          Plaintiff’s Bivens claims seek monetary relief that is intended to redress past injuries that
  cannot be remedied via prospective relief. See Lanuza v. Love, 899 F.3d 1019, 1021 (9th
  Cir. 2018) (“Bivens is the first Supreme Court decision to recognize an implied right of action for
  damages against federal officers alleged to have violated a plaintiff’s constitutional rights.”);
  McKinnon v. Talladega Cty., 745 F.2d 1360, 1362 (9th Cir. 1984) (“Unlike declaratory and
  injunctive relief, which are prospective remedies, awards for monetary damages compensate the
  claimant for alleged past wrongs.”). Because claims for damages are not available in removal
  proceedings, they are collateral to that process for the purposes of Section 1252(b)(9). See Diaz-
  Bernal v. Myers, 758 F. Supp. 2d 106, 123 (D. Conn. 2010) (“[A]lthough the plaintiffs here could
  have—and, for the most part, did—raise constitutional arguments before the immigration judge,
  the only potential remedy in that forum was the suppression of any evidence obtained from their
  illegal arrests. . . . [B]ecause the immigration judge could not have afforded the plaintiffs relief
  for the constitutional claims raised in this action, those claims do not arise out of the order of
  removal, and jurisdiction is not barred by section 1252(b)(9).”).

          The Court is not persuaded by non-binding decisions that arrive at the opposite
  conclusion,18 as their construction of Section 1252(b)(9) is inconsistent with “the twin background
  principles that there is a strong presumption favoring judicial review of administrative decisions
  and that ambiguities in deportation statutes should be construed in favor of the alien,” see Wong,
  373 F.3d at 962.




  unless “the reasoning or theory of [that] prior circuit authority is clearly irreconcilable with the reasoning or theory of
  higher authority” (quoting Miller v. Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc)) (internal quotation marks
  omitted)); Roberts v. AT&T Mobility LLC, 877 F.3d 833, 840 (9th Cir. 2017) (noting that plurality opinions authored
  by Supreme Court Justices are not binding precedent).
            18
               For example, the Federal Agency Defendants cite to Arias v. U.S. Immigration & Customs Enforcement,
  No. 07-1959-ADM/JSM, 2008 WL 1827604, at *5–*6 (D. Minn. Apr. 23, 2008) (“[T]he Removal-Proceeding
  Plaintiffs are asserting Bivens claims for damages arising from unreasonable searches and seizures prohibited by the
  Fourth Amendment . . . . The Court finds that § 1252(b)(9) operates to bar these claims because they directly ‘aris[e]
  from an[] action taken or proceeding brought to remove an alien from the United States.’” (quoting 8 U.S.C.
  § 1252(b)(9))).

   CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 19 of 32 Page ID #:482



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.      CV 18-9276 DMG (PLAx)                                      Date   August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                        Page     19 of 32
         Security, et al.

  B.       The Federal Agency Defendants’ MTD for Failure to State a Claim

          In light of the discussion supra Part IV.A.1.a and Part IV.A.2, the Court may review
  Plaintiff’s constitutional claims against the Federal Agency Defendants. Therefore, the Court’s
  analysis of their Rule 12(b)(6) motion is limited to those claims.

           1.     Count Two—APA: Constitutional Violations

          The APA confers upon the Court the authority to “hold unlawful and set aside agency
  action, findings, and conclusions found to be . . . contrary to constitutional right, power, privilege,
  or immunity . . . .” See 5 U.S.C. § 706(b). Here, Plaintiff’s claims against the Federal Agency
  Defendants are predicated on three constitutional theories, each of which is addressed in turn.

                  a.      First Amendment Retaliation Claims

         Plaintiff contends that the Federal Agency Defendants violated her First Amendment rights
  by denying her DACA application in retaliation for her constitutionally-protected political speech
  and advocacy. See FAC at ¶ 141 [Doc. # 35]. To demonstrate retaliation in violation of the First
  Amendment, a plaintiff must establish:

           (1) [she] engaged in constitutionally protected activity; (2) as a result, [she] was subjected
           to adverse action by the defendants that would chill a person of ordinary firmness from
           continuing to engage in the protected activity; and (3) there was a substantial causal
           relationship between the constitutionally protected activity and the adverse action.

  See Blair v. Bethel Sch. Dist., 608 F.3d 540, 543 (9th Cir. 2010). With regard to the third element,
  “causation is understood to be but-for causation, without which the adverse action would not have
  been taken . . . .” See Hartman v. Moore, 547 U.S. 250, 260 (2006).

          The Federal Agency Defendants argue that Plaintiff cannot establish causation because
  USCIS has the discretion to deny Plaintiff’s DACA request even if she satisfies the DACA
  Memo’s objective criteria, her allegations of causation are “conclusory,” and USCIS officials’
  email correspondence regarding her DACA request demonstrates that “her activism was not a
  factor that USCIS considered in denying her DACA request.” See Fed. Agency Defs.’ MTD at
  31–32 [Doc. # 39]. The Court rejects the first contention because, although the relevant
  administrative guidance permitted USCIS’s officials to exercise their discretion to deny Plaintiff’s
  DACA application, that fact has no bearing on whether they would have done so absent any

   CV-90                               CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 20 of 32 Page ID #:483



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                       Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                         Page     20 of 32
         Security, et al.

  “retaliatory animus[.]” See Lacey v. Maricopa Cty., 693 F.3d 896, 917 (9th Cir. 2012) (en banc)
  (“[The plaintiff] must allege facts ultimately enabling him to prove the elements of retaliatory
  animus as the cause of the injury . . . .” (emphasis added) (quoting Hartman, 547 U.S. at 260)
  (internal quotation marks omitted)).

           Further, the temporal proximity between Plaintiff’s widely-publicized criticism of the
  federal government’s implementation of its immigration policies and USICS’s denial of her
  DACA request gives rise to a plausible inference of but-for causation. Cf. Cosaltzer v. City of
  Salem, 320 F.3d 968, 977 (9th Cir. 2003) (“[A] plaintiff [alleging First Amendment retaliation]
  can introduce evidence regarding the proximity in time between the protected action and the
  allegedly retaliatory employment decision, from which a jury logically could infer [that the
  plaintiff] was terminated in retaliation for his speech.” (quoting Keyser v. Sacramento City Unified
  Sch. Dist., 265 F.3d 741, 751 (9th Cir. 2001)) (internal quotation marks omitted)). In particular,
  the FAC alleges that shortly after her mother’s arrest on April 24, 2017, Plaintiff “led a rally before
  ICE and the sheriffs who raided her home; organized a letter-writing campaign to ICE and CBP;
  set up a call line for people to contact ICE and CBP on her mother’s behalf; spoke with the media
  in protest of her mother’s arrest; and attended the Sheriff’s Civilian Oversight Commission, where
  she again publicly spoke out against her mother’s arrest.” See FAC at ¶¶ 74, 77, 79 [Doc. # 35].
  Six days after her mother’s release, the Individual Defendants arrested Plaintiff. See id. at ¶¶ 81–
  83. After Plaintiff’s arrest, a photograph of Plaintiff “went viral on the internet, as a ‘Free Claudia’
  campaign swept across Los Angeles and supporters flooded Defendants with requests for her
  release.” See id. at ¶¶ 75–76. Approximately five months later, USCIS denied Plaintiff’s DACA
  request. See Robinson Decl., Ex. D at 20–21 (Oct. 19, 2017 Decision) [Doc. #39-1]. Under these
  circumstances, the Court concludes that Plaintiff has sufficiently alleged that her application was
  denied on account of retaliatory animus. See Cosaltzer, 320 F.3d at 977 (“Depending on the
  circumstances, three to eight months is easily within a time range that can support an inference of
  retaliation.”).

          The email correspondence offered by the Federal Agency Defendants does not undermine
  this conclusion. The beginning of the email chain contains a message that has been completely
  redacted. See Robinson Decl., Ex. C at 17 (email correspondence) [Doc. # 39-1]. Another USCIS
  official responds to that email by stating: “I will rewrite my analysis then.” See id. This email
  correspondence supports the plausible inference that USCIS’s explanation for the denial of
  Plaintiff’s DACA application (i.e., that she lived with her parents, the latter of whom have been
  arrested for possession of cocaine and bulk cash) was a pretext. See id. at 14–15 (asserting that
  Plaintiff’s DACA application was denied for that reason); cf. Cosaltzer, 320 F.3d 977 (“[T]he
  plaintiff can introduce evidence that ‘his employer’s proffered explanations for the adverse

   CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 21 of 32 Page ID #:484



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                       Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                         Page     21 of 32
         Security, et al.

  employment action were false and pretextual.’” (quoting Keyser, 265 F.3d at 752)). Additionally,
  the fact that USCIS has not been able to identify any specific denial cases where an applicant
  appeared to satisfy the objective DACA criteria further supports Plaintiff’s assertion that her
  DACA application was denied because of her political activism. See Rescission Memo at n1.
  Therefore, Plaintiff’s First Amendment retaliation claims against the Federal Agency Defendants
  are not subject to dismissal. See Tracht Gut, LLC v. L.A. Cty. Treasurer & Tax Collector, 836
  F.3d 1146, 1150 (9th Cir. 2016) (“At the motion to dismiss phase, the trial court must accept as
  true all facts alleged in the complaint and draw all reasonable inferences in favor of the plaintiff.”).

                         b.       Procedural Due Process Claims

          Plaintiff alleges that USCIS’s denial of her DACA application gives rise to a procedural
  due process claim. See Opp’n re Fed. Agency Defs.’ MTD at 27–28 [Doc. # 41]. “[P]rocedural
  due process . . . has three elements: (1) a liberty or property interest protected by the Constitution;
  (2) a deprivation of the interest by the government; [and] (3) lack of process.” Portman v. Cty. of
  Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993). A constitutionally protected substantive interest
  may arise from many different sources, including the federal constitution, see Zadvydas v. Davis,
  533 U.S. 678, 690 (2001), statutes and/or regulations, see Trinidad y Garcia v. Thomas, 683 F.3d
  952, 956–57 (9th Cir. 2012) (en banc) (per curiam), or a contract, see San Bernardino Physicians’
  Servs. Med. Grp. v. Cty. of San Bernardino, 825 F.2d 1404, 1407–08 (9th Cir. 1987).

         Plaintiff contends that the Federal Agency Defendants’ “public pronouncements and
  actions—in the form of the DACA Memo and their policy and practice of granting DACA to every
  applicant who met the DACA criteria—created a ‘mutually explicit understanding’ that
  applications would be assessed on the basis of the DACA criteria, relevant factors, and reasoned
  decisionmaking.” See Opp’n re Fed. Agency Defs.’ MTD at 27–28 [Doc. # 41]. The Federal
  Agency Defendants counter that Plaintiff’s procedural due process claims against them should be
  dismissed because the DACA program does not give rise to any underlying constitutionally-
  protected interest. See Fed. Agency Defs.’ MTD at 30–31 [Doc. # 39]. The Federal Agency
  Defendants are correct.

          “Discretionary immigration relief gives rise to no ‘substantive interest protected by the Due
  Process Clause.’” See Mendez-Garcia v. Lynch, 840 F.3d 655, 669 (9th Cir. 2016) (quoting Hyuk
  Joon Lim v. Holder, 710 F.3d 1074, 1076 (9th Cir. 2013)). Mendez-Garcia’s holding squarely
  applies to this case and is binding on this Court. As discussed supra Part IV.A.2, the DACA Memo
  and other relevant administrative guidance confer upon USCIS the unfettered discretion to deny a
  DACA request, and the Rescission Memo does not evidence a settled course of adjudication by

   CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 22 of 32 Page ID #:485



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                                 Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                     Page      22 of 32
         Security, et al.

  which USCIS abrogated that authority. Nor does Plaintiff cite any administrative guidance to
  support her assertion that the Federal Agency Defendants’ conduct gave rise to a “mutually explicit
  understanding” that Plaintiff’s DACA application would be assessed in accordance with only
  “relevant factors” and “reasoned decisionmaking.” See Opp’n re Fed. Agency Defs.’ MTD at 27
  [Doc. # 41]. Therefore, the Court DISMISSES the procedural due process claims leveled against
  the Federal Agency Defendants.19 See Conn. Bd. of Pardons v. Dumschat, 452 U.S. 458, 465
  (1981) (“A constitutional entitlement cannot ‘be created—as if by estoppel—merely because a
  wholly and expressly discretionary state privilege has been granted generally in the past.’” (quoting
  Leis v. Flynt, 439 U.S. 438, 444 n.5 (1979))); cf. Gerhart v. Lake Cty., Mont., 637 F.3d 1013, 1020
  (9th Cir. 2011) (“A person’s belief of entitlement to a government benefit, no matter how sincerely
  or reasonably held, does not create a property right if that belief is not mutually held by the
  government.”).

                             c.       Equal Protection Claims20

          The Federal Agency Defendants contend that Plaintiff’s equal protection claims are
  conclusory. See Fed. Agency Defs.’ MTD at 32–33 [Doc. # 39]. Yet, they submitted email
  correspondence showing that USCIS denied Plaintiff’s DACA application because of Plaintiff’s
  decision to live with her family. See Robinson Decl., Ex. C at 14–15 (“Requestor lives at the stash
  house where CBP arrested her parents while in possession of cocaine and bulk cash. Should she
  be granted DACA? . . . Although there is no evidence the requestor has ever been directly involved
  in her parents’ [Transnational Criminal Organization] operation, she has lived with them into
  adulthood.”) [Doc. # 39-1] see also Part IV.A.1.a (noting that Plaintiff has a fundamental right to
  familial association). Further, for the reasons discussed supra Part IV.B.1.a, the Court concludes
  that Plaintiff has sufficiently alleged that USCIS officials denied her DACA request on account of
  her advocacy for immigrants’ rights. Because Plaintiff’s allegations and the available record does

           19
              As this case does not involve USCIS’s procedures for revoking an alien’s DACA status, Medina v. U.S.
  Department of Homeland Security, No. CV17-0218-RSM, 2017 WL 5176720 (W.D. Wash. Nov. 8, 2017), is wholly
  inapposite. See Medina, 2017 WL 5176720 at *4, *8–9 (denying a motion to dismiss a procedural due process claim
  arising out of the revocation of an alien’s DACA status, a process that is governed by procedures that differ from those
  concerning the initial decision to grant a DACA application).
           20
              Although the Fourteenth Amendment’s Equal Protection Clause applies only to the states, “the Due Process
  Clause of the Fifth Amendment similarly prohibits unjustified discrimination by federal actors, and [the Ninth
  Circuit’s] ‘approach to Fifth Amendment equal protection claims has always been precisely the same as the equal
  protection claims under the Fourteenth Amendment.’” See United States v. Navarro, 800 F.3d 1104, 1112 n.6 (9th
  Cir. 2015) (quoting Weinberger v. Wiesenfeld, 420 U.S. 636, 638 n.2 (1975)).


   CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 23 of 32 Page ID #:486



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.        CV 18-9276 DMG (PLAx)                                                Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                      Page      23 of 32
         Security, et al.

  not establish that USCIS’s conduct was “suitably tailored to serve a compelling state interest[,]”
  Plaintiff has stated a viable equal protection claim.21 See Denney v. Drug Enforcement Admin.,
  508 F. Supp. 2d 815, 836 (E.D. Cal. 2007) (“Since plaintiff has pled a claim that he has been
  discriminated against in a way that impacts a fundamental right, the court applies strict scrutiny to
  the challenged government action.”).

           3.       Count Eight—Declaratory Judgment

         Count Eight seeks a declaration that “Defendants have violated the DACA Memo and the
  DACA SOP; the APA; the Fifth Amendment; 8 C.F.R. §§ 287.3 and 287.8; the Fourth
  Amendment; and the First Amendment.” See FAC at ¶ 204 [Doc. # 35]. Plaintiff does not dispute
  the Federal Agency Defendants’ assertions that: (1) she does not allege any claims against them
  under the Fourth Amendment or 8 C.F.R. sections 287.3 and 287.8, and (2) the claims for
  declaratory relief leveled against the Federal Agency Defendants are wholly derivative of her other
  claims against them. See Fed. Agency Defs.’ MTD at 33–34 [Doc. # 39]; Stichting, 802 F.
  Supp. 2d at 1132. Therefore, the Court DISMISSES Count Eight only to the extent it is predicated
  on Count One and on Plaintiff’s procedural due process claims. See supra Part IV.A.2, Part
  IV.B.1.b.

  C.       The Individual Defendants’ MTD for Failure to State a Claim

          The Individual Defendants contend that Plaintiff fails to state claims against them because:
  (1) the Court should not recognize Bivens First and Fourth Amendment claims in this context, and
  (2) the Individual Defendants are entitled to qualified immunity on such claims. See Indiv. Defs.’
  MTD at 17–35 [Doc. # 44]. To the extent relevant and necessary to resolve the Individual
  Defendants’ MTD, the Court addresses each of these arguments in turn.22


           21
               The Federal Agency Defendants further contend that Plaintiff’s equal protection allegations do not “rise to
  the level of ‘outrageous’ discrimination” that is necessary to satisfy AADC’s “particularly demanding” standard for
  such claims. See Fed. Agency Defs.’ MTD at 32–33 (quoting AADC, 525 U.S. at 489, 491) [Doc. # 39]. This argument
  fails for the reasons stated supra Part IV.A.1.a.
           22
              The Individual Defendants further argue that Plaintiff cannot obtain declaratory relief against them in their
  personal capacities. See Indiv. Defs.’ MTD at 14 n.5 [Doc. # 44]. Plaintiff does not dispute this contention. See
  Opp’n re Indiv. Defs.’ MTD at 8–24 [Doc. # 45]. Accordingly, the Court DISMISSES Count Eight insofar as it seeks
  declaratory relief against the Individual Defendants and Count Three only to the extent that it seeks such relief from
  them. See FAC at ¶ 149 (“[Count Three] seeks declaratory relief and damages in an amount to be proven.”) [Doc.
  # 35].

   CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 24 of 32 Page ID #:487



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

   Case No.      CV 18-9276 DMG (PLAx)                                           Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                              Page     24 of 32
         Security, et al.

           1.      Whether a Bivens Remedy Is Available in this Context

           “[T]he [Supreme] Court has made clear that expanding the Bivens remedy is now a
  ‘disfavored’ judicial activity[,]” and that “a Bivens remedy will not be available [in a new context]
  if there are special factors counselling hesitation in the absence of affirmative action by Congress.”
  See Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (internal quotation marks omitted). Abbasi
  held that, “[i]f there are sound reasons to think Congress might doubt the efficacy or necessity of
  a damages remedy as part of the system for enforcing the law and correcting a wrong, the courts
  must refrain from creating the remedy in order to respect the role of Congress in determining the
  nature and extent of federal-court jurisdiction under Article III.” See id. at 1858. Put differently,
  a court must consider “whether the Judiciary is well suited, absent congressional action or
  instruction, to consider and weigh the costs and benefits of allowing a damages action to proceed.”
  See id. at 1857–58. In the course of conducting that analysis, courts may consider certain special
  factors, including:

           [T]he rank of the officer involved; whether Bivens is being used as a vehicle to alter
           an entity’s policy; the burden on the government if such claims are recognized;
           whether Congress has indicated that it does not wish to provide a remedy; whether
           there are alternative avenues of relief available; and whether there is adequate
           deterrence absent a damages remedy, among other factors.

  See Lanuza, 899 F.3d at 1028 (citing Abbasi, 137 S. Ct. at 1857–63).

          The parties dispute whether Plaintiff’s Fourth Amendment claim against the Individual
  Defendants (i.e., Count Three) arises from a new context. See Indiv. Defs.’ MTD at 20–21 [Doc.
  # 44]; Opp’n re Indiv. Defs.’ MTD at 14–15 [Doc. # 45]. For the reasons discussed in this section,
  the Court concludes that an implied cause of action for damages is available to remedy the
  Individual Defendants’ alleged violation of Plaintiff’s Fourth Amendment rights regardless of
  whether that claim arises from a “new context” for the purposes of Abbasi.23

          The fact that the Individual Defendants are low-level Border Patrol officers weighs in favor
  of allowing Plaintiff to pursue a Bivens remedy against them. See FAC at ¶¶ 12–13 [Doc. # 35];
  Lanuza, 899 F.3d at 1029 (“Bivens actions against high-ranking executive officers . . . are
  disfavored because such suits ‘would call into question the formulation and implementation of a

           23
               The Court need not determine whether Abbasi permits Plaintiff to recover damages on her First
  Amendment claim (i.e., Count Five) because it concludes that, as a matter of law, the Individual Defendants are
  entitled to qualified immunity on that claim. See infra Part IV.C.2.b.

   CV-90                                 CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 25 of 32 Page ID #:488



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                     Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                      Page     25 of 32
         Security, et al.

  high-level executive policy, and the burdens of that litigation could prevent officials from properly
  discharging their duties.’ . . . [The defendant] was a low-level federal officer . . . . Allowing a
  damages suit to proceed against [him] therefore does not raise the same concerns on this score as
  were present in Abbasi.” (quoting Abbasi, 137 S. Ct. at 1849)). Furthermore, although the FAC
  alleges that immigration officials have targeted aliens for deportation on account of their political
  speech, see FAC at ¶¶ 109–14 (alleging the existence of this “recent and ongoing pattern and
  practice”) [Doc. # 35], Plaintiff does not aver that USBP and other agencies within DHS have a
  policy or practice of seizing and/or arresting such aliens without a warrant, reasonable suspicion,
  or probable cause. Because Count Three is predicated on the latter, there is no indication that this
  Bivens claim is being used to alter any official policy. See FAC at ¶ 158 [Doc. # 35].

          Next, the Individual Defendants contend that recognizing Plaintiff’s Fourth Amendment
  Bivens claim in the immigration context would create an unsustainable burden for the federal
  government because an alien can easily allege that no reasonable suspicion supports a seizure,
  arrest, and/or detention. See Indiv. Defs.’ MTD at 29 [Doc. # 44]. This concern is grossly
  overstated. Federal officials are afforded a panoply of procedural protections that mitigate the
  harms attendant with frivolous Fourth Amendment claims, including qualified immunity (along
  with the right to immediately appeal a district court decision denying such immunity) and the
  opportunity to move for sanctions under Federal Rule of Civil Procedure 11. See, e.g., Vega v.
  United States, 881 F.3d 1146, 1152–53 (9th Cir. 2018) (noting that federal officials may raise
  qualified immunity); Sharp v. Cty. of Orange, 871 F.3d 901, 909 n.6 (9th Cir. 2017) (“[A] district
  court’s denial of qualified immunity is immediately appealable to the extent it turns on an issue of
  law . . . .”); Fed. R. Civ. P. 11(c) (“If, after notice and a reasonable opportunity to respond, the
  court determines that Rule 11(b) has been violated [(which requires, inter alia, that factual
  contentions have evidentiary support)], the court may impose an appropriate sanction on any
  attorney, law firm, or party that violated the rule or is responsible for the violation.”).

          Further, the Individual Defendants argue that separation-of-powers principles require that
  Bivens not be expanded to immigration arrest and detention claims because the enforcement of
  immigration law has a natural tendency to affect diplomacy, foreign policy, and the security of the
  nation. See Indiv. Defs.’ MTD at 25 [Doc. # 44]. Relatedly, they assert that Congress’s failure to
  provide a private right of action for damages in the Immigration and Nationality Act (“INA”) was
  not inadvertent. See id. at 21–23, 25–27. The Ninth Circuit has recognized, however, that “the
  simple fact that this is an immigration case does not mean that issues of national security,
  diplomacy or foreign policy are necessarily implicated.” See Lanuza, 899 F.3d at 1027 n.4.
  Further, these Defendants do not dispute that this case does not implicate any of those concerns.
  See Opp’n re Indiv. Defs.’ MTD at 17 (raising this assertion) [Doc. # 45]; Reply re Indiv. Defs.’

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 26 of 32 Page ID #:489



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                               Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                   Page     26 of 32
         Security, et al.

  MTD at 13–14 n.4 (apparently conceding this point) [Doc. # 46]. Additionally, notwithstanding
  the fact that the INA is a vast and comprehensive legislative scheme, the Ninth Circuit has rejected
  the “categorically broad proposition” that “there can be no Bivens remedy for any constitutional
  violation in the context of immigration proceedings[.]” See Lanuza, 899 F.3d at 1027. Therefore,
  Congress’s silence on this precise issue does not necessarily demonstrate that it intended to
  foreclose Plaintiff’s claim. Cf. Lanuza, 899 F.3d at 1031 n.6 (“If Congress intended all actions
  taken by an officer while acting pursuant to the INA to be regulated by the INA itself in a separate
  court, it would have said so.”).

           The Individual Defendants also contend that because equitable relief may be available for
  Fourth Amendment claims, (e.g., the issuance of a writ of habeas corpus or an injunction against
  “ongoing violation[s]”), this Court should not allow Plaintiff to assert a damages claim against
  them. See Indiv. Defs.’ MTD at 23–24 [Doc. # 44]. They insist that the mere “existence of some
  ‘form of equitable relief’ ‘usually precludes’ courts ‘from authorizing a Bivens action.’” See Indiv.
  Defs.’ MTD at 24 (emphasis added) (quoting Abbasi, 137 S. Ct. at 1865) [Doc. # 44]. The Ninth
  Circuit has rejected this approach. “[E]ven though an alternative remedy need not be ‘perfectly
  congruent’ with Bivens or ‘perfectly comprehensive,’ it still must be ‘adequate.’” See Rodriguez
  v. Swartz, 899 F.3d 719, 739 (9th Cir. 2018) (footnotes omitted) (quoting Minneci v. Pollard, 565
  U.S. 118, 120, 129 (2012); Adams v. Johnson, 355 F.3d 1179, 1185 n.3 (9th Cir. 2004)). The
  prospective relief identified by the Individual Defendants in no way redresses injuries Plaintiff
  alleges she has already suffered at the hands of the Individual Defendants, including “loss of
  liberty, loss of earnings and earning capacity, loss of schooling, loss of valuable benefits, distress,
  humiliation, embarrassment, discomfort, fear, [and] anxiety . . . .”24 See FAC at ¶ 166 [Doc. # 35];
  see also McKinnon, 745 F.2d at 1362. Therefore, the absence of adequate alternative remedies
  weighs in favor of allowing Count Three to proceed.

          Lastly, the Individual Defendants do not argue that absent a damages remedy, immigration
  officials would be adequately deterred from committing the Fourth Amendment violations alleged
  in the FAC. Even if the availability of habeas or injunctive relief has some tendency to deter these
  officials from seizing and arresting aliens without warrants, probable cause, or reasonable
  suspicion, that consideration alone does not demonstrate that “Congress might doubt the efficacy


           24
              Because Plaintiff explicitly disavows any challenge to “her detention pending deportation[,]” the Ninth
  Circuit’s decision in Mirmehdi v. United States, 689 F.3d 975 (9th Cir. 2012), does not foreclose her Bivens claim.
  See Opp’n re Indiv. Defs.’ MTD at 16 [Doc. # 45]; Mirmedhi, 689 F.3d at 982–83 (declining to recognize a Bivens
  claim for “wrongful detention pending deportation” largely because the INA and/or habeas relief can redress that type
  of injury).

   CV-90                                   CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 27 of 32 Page ID #:490



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 18-9276 DMG (PLAx)                                             Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                 Page     27 of 32
         Security, et al.

  or necessity of a damages remedy as part of the system for enforcing the law and correcting a
  wrong . . . .” See Abbasi, 137 S. Ct. at 1858.

           For these reasons, the Court “extend[s] a Bivens-type remedy” to Count Three.25 See id. at
  1859.

           2.       Whether the Individual Defendants Are Entitled to Qualified Immunity

          “The doctrine [of qualified immunity] protects public officials ‘from liability for civil
  damages insofar as their conduct does not violate clearly established statutory or constitutional
  rights of which a reasonable person would have known.’” Morales v. Fry, 873 F.3d 817,
  (9th Cir. 2017) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). For the reasons
  discussed in this section, the Court concludes that the Individual Defendants are entitled to
  qualified immunity on Count Five but not on Count Three.

                   a.       Count Three—Fourth Amendment Claim

          Well before the Individual Defendants encountered Plaintiff, the Ninth Circuit expressly
  held that, “to justify the seizure” of a person to determine whether he or she is an “illegal alien,”
  an “agent must ‘articulate objective facts providing a reasonable suspicion that [the subject of the
  seizure] was an alien illegally in this country.’” See Orhorhaghe v. Immigration & Naturalization
  Serv., 38 F.3d 488, 497 (9th Cir. 1994) (alteration in original) (quoting Benitez-Mendez v.
  Immigration & Naturalization Serv., 760 F.2d 907, 909 (9th Cir. 1983)). To determine if an alien
  has been seized, “the crucial test is whether, taking into account all of the circumstances
  surrounding the encounter, the police conduct would have communicated to a reasonable person
  that he was not at liberty to ignore the police presence and go about his business.” See id. at 494
  (quoting Florida v. Bostick, 501 U.S. 429, 437 (1991)) (internal quotation marks omitted). The
  Ninth Circuit has also held that an investigatory stop of an alien “becomes an arrest, and must be
  supported by probable cause, when a reasonable person would believe that he or she was under
  arrest.” See Martinez v. Nygaard, 831 F.2d 822, 828 (9th Cir. 1987).



           25
              Given the Court’s assessment of the aforementioned special factors, the Court is not persuaded by non-
  binding judicial decisions that have refused to recognize Bivens claims against immigration officials who violated
  aliens’ Fourth Amendment rights. See, e.g., Tun-Cos v. Perrotte, 922 F.3d 514, 525–28 (4th Cir. 2019) (declining to
  recognize such a Bivens claim in part because of the INA’s remedial structure and the panel’s conclusion that the
  unavailability of damages in removal proceedings did not weigh in favor of allowing that claim to proceed).

   CV-90                                  CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 28 of 32 Page ID #:491



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.        CV 18-9276 DMG (PLAx)                                                  Date     August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                                        Page     28 of 32
         Security, et al.

          Applying those clearly established principles to Plaintiff’s allegations and all reasonable
  inferences that may be drawn therefrom in her favor, the Court concludes that qualified immunity
  does not shield the Individual Defendants from liability on Count Three. The FAC alleges
  sufficient facts showing that when the Individual Defendants and other agents used “three
  unmarked vehicles [to] surround[] [Plaintiff] on all sides[,]” they communicated to her that she
  was not “at liberty” to “go about [her] business.”26 See FAC at ¶ 83 [Doc. # 35]; Orhorhaghe, 38
  F.3d at 497 (quoting Bostick, 501 U.S. at 437) (internal quotation marks omitted). The FAC does
  not allege any facts showing that, at that moment, the Individual Defendants had “reasonable
  suspicion” that Plaintiff did not have lawful status. See Orhorhaghe, 38 F.3d at 494. Further, the
  fact that Plaintiff identified herself after being asked for her name in Spanish sheds no light on her
  status either, yet the Individual Defendants initiated a full custodial arrest after she provided that
  information.27 See FAC at ¶¶ 83, 159 [Doc. # 35]. It follows that the Individual Defendants
  violated clearly established Fourth Amendment principles by seizing Plaintiff without reasonable
  suspicion and arresting her without probable cause.28



           26
               The Individual Defendants complain that “Plaintiff offers no case law to support her assertion that
  surrounding her alone is a seizure . . . .” See Reply re Indiv. Defs.’ MTD at 16 [Doc. # 46]. Plaintiff’s failure to
  identify a case directly on point is not fatal because “in a sufficiently ‘obvious’ case of constitutional misconduct, [the
  Ninth Circuit] do[es] not require a precise factual analogue in [the circuit’s] judicial precedents.” See Sharp, 871 F.3d
  at 911.
           27
               Although the Individual Defendants and/or other officers stated “that’s her” after Plaintiff identified
  herself, it does not necessarily follow that they were aware of her immigration status. See FAC at ¶ 83 [Doc. # 35].
  These agents may have targeted her for other reasons, including the fact that she was a well-known immigrant rights
  advocate. See id. at ¶ 71 [Doc. # 35].
            28
               Count Three also avers that the Individual Defendants violated certain regulations, including the
  requirement that “[a] person arrested by an immigration officer without a warrant . . . be ‘advised of the reasons for
  his or her arrest[,] the right to represented at no expense to the Government[, and] . . . that any statement may be used
  against him or her in any subsequent proceeding.’” See, e.g., FAC at ¶ 154 (quoting 8 C.F.R. § 287.3(c)) [Doc. # 35].
  The pleading alleges that such regulatory violations are actionable because the protections imposed by them are
  “mandated by the Fourth Amendment.” See id. at ¶ 161. The Individual Defendants do not explicitly dispute this
  contention, but instead apparently claim that the regulations themselves do not create a private right of action. See
  Indiv. Defs.’ MTD at 31 n.10 (citing, inter alia, 8 C.F.R. § 287.12 for the proposition that these “regulations do not
  create a right of action”) [Doc. # 44]. As the Individual Defendants have failed to cogently challenge this aspect of
  Count Three, the Court need not address whether it fails to state a claim. See Fed. R. Civ. P. 7(b)(1)(B). Furthermore,
  Plaintiff apparently does not intend to hold the Individual Defendants liable for a female officer’s post-arrest search
  of Plaintiff’s person without Plaintiff’s consent. See Indiv. Defs.’ MTD at 32 n.12 (“Neither Bolton nor Brightman
  (both male agents) can be held liable for a search by some other agent.”) [Doc. # 44]; Opp’n re Indiv. Defs.’ MTD at
  8–24 (failing to contest this assertion) [Doc. # 45].

   CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 29 of 32 Page ID #:492



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                    Date    August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                      Page     29 of 32
         Security, et al.

          The Individual Defendants’ arguments to the contrary do not undermine this conclusion.
  They contend that because the FAC alleges “that agents had previously arrested members of
  Plaintiff’s household as part of a criminal investigation, including her mother for immigration
  violations[,]” then “[a]ny agent running immigration checks could confirm whether members of
  the household (including Plaintiff) lacked documentation to remain in the United States.” See
  Indiv. Defs.’ MTD at 32 (citing FAC at ¶¶ 77–79 [Doc. # 35]) [Doc. # 44]. As the FAC does not
  allege that the Individual Defendants conducted any such “immigration checks” prior to their
  encounter with Plaintiff, accepting the Individual Defendants’ contention would violate the
  standard governing Rule 12(b)(6) motions. See Tracht Gut, 836 F.3d at 1150. They also assert
  that the Notice to Appear issued to Plaintiff “specifies a precise entry date, the type of authority
  that permitted her to cross the border, and the manner in which she violated the conditions on
  which she was allowed to cross.” See Reply re Indiv. Defs.’ MTD at 16 (citing Vela Decl., Ex. A
  (Notice to Appear dated May 18, 2017) [Doc. # 39-2]) [Doc. # 46]. The FAC’s allegations do not
  establish that the Individual Defendants had this information when they seized Plaintiff and took
  her into custody.

           Thus, Count Three survives the Individual Defendants’ MTD.

                  b.     Count Five—First Amendment Claim

           Plaintiff accurately notes that government officials may not ordinarily arrest a person in
  retaliation for that individual’s expressive activity. See Opp’n re Indiv. Defs.’ MTD at 22 [Doc.
  # 45]; see also Beck v. City of Upland, 527 F.3d 853, 871 (9th Cir. 2008) (holding that “[a]rresting
  someone in retaliation for their exercise of free speech rights” violates clearly established law).
  Nonetheless, the Individual Defendants did not violate clearly established First Amendment law
  when they arrested Plaintiff. Much like the retaliatory arrest allegations in Count Five, the
  complaint in AADC alleged that federal officials had targeted the plaintiffs therein for deportation
  because of their expressive activity—i.e., their affiliation with the PLFP. See AADC, 525 U.S. at
  472–73. In the course of determining whether 8 U.S.C. section 1252(g) should be interpreted so
  as to avoid foreclosing a viable constitutional claim, the Supreme Court held that “[a]s a general
  matter—and assuredly in the context of claims such as those put forward in the present case—an
  alien unlawfully in this country has no constitutional right to assert selective enforcement as a
  defense to deportation.” See AADC, 525 U.S. at 488; see also Mirmehdi, 689 F.3d at 983 & n.4
  (“To the extent that the Mirmehdis bring a separate claim for conspiracy selectively to enforce
  immigration laws, such a claim does not exist. The Supreme Court has stated that for reasons
  implicating the constitutional separation of powers, ‘an alien unlawfully in this country has no
  constitutional right to assert [a claim of] selective enforcement’ of immigration laws.” (quoting

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 30 of 32 Page ID #:493



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                      Date   August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                       Page     30 of 32
         Security, et al.

  AADC, 525 U.S. at 488) (alteration in original)). AADC’s holding rested primarily on the fact that
  the constitutional claim therein arose “in the deportation context.” See AADC, 525 U.S. at 490.
  In those circumstances, entertaining this type of claim could “permit and prolong a continuing
  violation of United States law” and potentially “chill[] law enforcement by subjecting the
  prosecutor’s motives and decisionmaking to outside inquiry[.]” See id. The Supreme Court also
  stated that “[t]he Executive should not have to disclose its ‘real’ reasons for deeming nationals of
  a particular country a special threat—or indeed for simply wishing to antagonize a particular
  foreign country by focusing on that country’s nationals . . . .” See id. at 491. Further, although
  AADC did not “rule out the possibility of a rare case in which the alleged basis of discrimination
  is so outrageous that the foregoing considerations can be overcome[,]” the Supreme Court did not
  endeavor to define the characteristics of any such case. See id.

          Plaintiff distinguishes AADC from the instant case by pointing out that Count Five
  challenges a retaliatory arrest (and not a retaliatory prosecution), and that she did not support
  terrorist activity but instead engaged in “political speech critical of law enforcement[.]” See Opp’n
  re Indiv. Defs.’ MTD at 22 [Doc. # 45]. It is plausible that one or both of these distinctions render
  AADC’s holding inapposite. Nonetheless, when Plaintiff was arrested on May 18, 2017, the scope
  of AADC was sufficiently ambiguous in the immigration enforcement context such that the
  Individual Defendants did not have fair warning that their conduct violated her First Amendment
  rights. In particular, AADC explicitly established a “general rule” concerning selective-
  enforcement claims in the deportation context, the contours of which were amorphous. See AADC,
  525 U.S. at 487–92; see also Ragbir, 923 F.3d at 69 (“[T]he Supreme Court did not clarify what
  might constitute an ‘outrageous’ basis for discrimination . . . .”). As Plaintiff has not identified
  any authority predating her arrest that clarified that the Individual Defendants’ conduct was exempt
  from AADC’s protection, they are entitled to qualified immunity on this claim. See Galen v. Cty
  of L.A., 477 F.3d 652, 665 (9th Cir. 2007) (“In deciding whether a right was clearly established,
  we look to whether the alleged constitutional violation was obvious; whether there were legal
  authorities declaring the conduct at issue unconstitutional; and whether other sources of regulatory
  or legal authority sanctioned the challenged practice. [The plaintiff] bears the burden of proving
  that his allegedly violated rights were clearly established.” (citation omitted)); cf. Sharp, 871 F.3d
  at 913–16 (holding that the defendant-officers’ conduct “did not violate clearly established law
  because of the legal ambiguity existing at the time of the arrest as to whether” the officers could
  detain a person while executing an arrest warrant for another individual, and observing that
  “[p]laintiffs . . . also failed to identify a case that pronounces a constitutional rule at a level of
  specificity sufficient to alert these deputies . . . that their conduct was unconstitutional in the
  specific circumstances they confronted”).


   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 31 of 32 Page ID #:494



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 18-9276 DMG (PLAx)                                    Date   August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                     Page     31 of 32
         Security, et al.

         Accordingly, the Court GRANTS the Individual Defendants’ motion to dismiss
  Count Five because, as a matter of law, they are entitled to qualified immunity thereon.

  D.       Leave to Amend

          The decision to grant leave to amend is committed to this Court’s sound discretion. See
  Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016). “[L]eave to amend should be granted
  unless amendment would cause prejudice to the opposing party, is sought in bad faith, is futile, or
  creates undue delay.” Johnson v. Mammoth Recreations, 975 F.2d 604, 607 (9th Cir. 1992).
  Affording Plaintiff leave to amend will not cure the fundamental defect in her claims against the
  Federal Agency Defendants—i.e., DHS’s and USCIS’s administrative guidance confers unfettered
  discretion on government officials to deny DACA requests. See supra Part IV.A.2, Part IV.B.1.b.
  Nor will new allegations change the fact that on the date of Plaintiff’s arrest, a reasonable
  governmental official could have believed that a retaliatory arrest would not violate an
  undocumented person’s First Amendment rights. See supra Part IV.C.2.b. Further, Plaintiff tacitly
  concedes that other aspects of her FAC are subject to dismissal. See supra Part IV.B.3; note 22.
  Therefore, Plaintiff is not entitled to replead the claims dismissed by this Order. See Ebner, 838
  F.3d at 963 (“[A] district court should grant leave to amend . . . unless it determines that the
  pleading could not possibly be cured by the allegation of other facts.” (emphasis added) (quoting
  Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995))).

                                              V.
                                          CONCLUSION

        For the foregoing reasons, the Federal Agency Defendants’ MTD is GRANTED IN PART
  and DENIED IN PART and the Individual Defendants’ MTD is GRANTED IN PART and
  DENIED IN PART as follows:

       1. The Court DISMISSES Count One against the Federal Agency Defendants because
          5 U.S.C. section 701(a)(2) bars the Court from entertaining that claim;

       2. The Court DISMISSES Count Two against the Federal Agency Defendants only insofar
          as it is predicated on a procedural due process violation;

       3. The Court DISMISSES Count Eight against the Federal Agency Defendants to the extent
          it is derivative of the other claims against those Defendants that have been dismissed by
          this Order;

   CV-90                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
Case 2:18-cv-09276-DMG-PLA Document 48 Filed 08/28/19 Page 32 of 32 Page ID #:495



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No.   CV 18-9276 DMG (PLAx)                                 Date   August 28, 2019

   Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                Page     32 of 32
         Security, et al.


     4. The Court DISMISSES Count Three only insofar as it seeks declaratory relief from the
        Individual Defendants;

     5. The Court DISMISSES Counts Five and Eight against the Individual Defendants;

     6. Leave to amend is DENIED because the defects discussed herein cannot be cured by
        amendment; and

     7. The Federal Agency Defendants and the Individual Defendants shall file their respective
        Answers to the remainder of the First Amended Complaint within 21 days of the date of
        this Order.

  IT IS SO ORDERED.




   CV-90                          CIVIL MINUTES—GENERAL                Initials of Deputy Clerk KT
